Colegio dle

Lena

Votarios de

Colegio de

$
Xx
3

¿de Lena

Not
Intarios de Lima Colegio q

ire

Lina

Vetarios de

Folio de

Y
SERIEBN2 1300066  * / d 5066

ERO: 1139 0 - ' KARDEX: 80596

N Y

LOTES 31-B Y 31-D Ñ
QUE CELEBRAN DE UNA PARTE: ES
PERUPETRO S.A.
— Y DE LA OTRA PARTE:
THE MAPLE GAS CORPORATION DEL PERÚ, SUCURSAL E

Cofegioledo tóto

=

Lima

fgecrncrccrcancaaecaaVn

do

¡'pESEcrcrccncnccVccccacancncaccaccacanVenpecanaanaaca
EN LA CIUDAD DE LIMA/A/LOS DIECINUEVE(DIAS DEL MES DE MARZO DEL AÑO DOS MIL
SIETE, YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA; EXTIENDO LAS
PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE, CONFORMIDAD CON LO DISPUESTO
POR EL ARTICULO 54, INCISO H DE LA LEY 26002.
COMPARECEN=
PERUPETRO” S.A. CON REGISTRO UNICO DE CONTRIBUYENTE N” 20196785044, CONI
DOMICILIO EN ¿AVENIDA LUIS ALDANA N” 320, SAN BORJA, LIMA, / DEBIDAMENTR:
REPRESENTADO POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁREZ, QUIEN!
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN
INGENIERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*Y
08725702, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE DIRECTORIO N* 015
007 DE FECHA 09 DE. FEBRERO DE 2007 a o QUE SE INSERTA, E DE*
JRMIDAD CON EL: ACUERDO DE DIRECTORIO N” 089-2005 DEL 02 DE DICIEMBRE DEL
EL DECRETO SUPREMO N*. 002-2007-EM PUBLÍCADO EL 19 DE ENERO DEL 2007

Labio

loza;

Legio

$

THE MAPLE GAS CORPORATION DEL ¡RERÚ, SUCURSAL PERUANA, CON REGISTRO UNICO DEY

INTRIBOYENFES N% 20195923753, CON DOMICILIO EN LA AV. VÍCTOR ANDRÉSA
47, VÍA PRINCIPAL 140, EDIFICIO REAL SEIS, QFICINA 201, CENTROS
EMPRESARIAL REAL, SAN ISIDRO, LIMA, INSCRITA EN LA“PARTIDA N* 11022332 DELI
REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN LA PARTIDA N” 6006334, TOMO ae
FOLIO 405, DER LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE?

HIDROCARBUROS, DEBIDAMENTE REPRESENTADA BOR SU GERENTE GENERAL Y MANDATARIOS
NACIONAL, SEÑOR RAFAEL GUILLERMO FERREYROS CANNOCK, QUIEN MANIFIESTA SER DEN
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO DE PROFESION: ADMINISTRADOR.====
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N% 08261254, AUTORIZAD:
SEGÚN PODER INSCRITO EN LA PARTIDA ELECTRÓNICA No 11022332, ASIENTO A00008,
DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, Y EN LA PARTIDA ELECTRÓNICA N*
11297022, ASIENTO C00002, DEL LIBRO DE MANDATOS DEL REGISTRO PÚBLICO DE
HIDROCARBUROS, RESPECTIVAMENTE; =
CON LA INTERVENCIÓN, EN SU CONDICIÓN DE GARANTE CORPORATIVO DE MAPLE,
RESOURCES CORPORATION CON DOMICILIO EN COLE AVE. NO. 2626, SUITE 610,%
DADLAS, TEXAS, UNITED STATES OF AMERICA, DEBIDAMENTE RÉPRESENTADM PQR EI
= [ /

de Lima

an

gr
SEÑOR RAYMOND J. COCHARD, QUIEN MANIFIESTA SER DE NACIONALIDAD
NORTEAMERICANA. DE ESTADO CIVIL: CASADO, DE OCUPACION: EJECUTIVO.
IDENTIFICADO CON CARNÉ DE EXTRANIERÍA NO. 000160086 AUTORIZADO SEGUN
ACUERDO DE FECHA 26 DE ENERO DE 2007 LA MISMA QUE SE INSERTA.
DOY FE DE HABER _IDENTIFICADO A LOS  COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LÍBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA
Y AUTORIZADA PARA QUE SU CONTENIDO _SE ELEVE A ESCRITURA PUBLICA, hA MISMA
QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:
Sírvase usted extender en su registro, de escrituras publicas una en la que

conste la Medi tieación del Contrato de Licencia para la Explotación de
Hidrocarburos-Lotes 31-B y 31-D que celebran, de una parte, PerupetYo S.A.
con Registro Unico de Contribuyentes No Ian eS ona con domicilio en Av.
Luis Aldana N* 320, San Borja, Lima, debidamente representada por su Gerente

General, señor Carlos Edgar Vives Suárez, identifigado com DNI N* 08725702,

con domicilio legal en Av, Luis' Aldana 320, San Borja, nombrado por Acuerdo
de Directorio N”* 015-2007 de fecha 09 de febrero de 2007, a quien en
adelante se le denominara "Perupetro", y de la otra parte, The Maple Gas
Corporation del Perú, Sucursal Peruana, con Registro  Unigo de

Cont

ibuyentes, N“% 20195923753, con domicilio en la“ Av. Víctor Andrés
Belaúnde N* 147, Vía Principal 140, Edificio Real Seis, oficina 201, Centro
Empresarial Real, San Isidro, Lima, inscrita en la partida Nf 11022332 del
Registro de Personas Jurídicas de Lima y en la partida Ne 6006334, Tomo 2,
era 405, del Libro de Contratistas de Operaciones del Registro Público de
Hidrocarburos, debidamente representada por su Gerente General y Mandatario
Nacional, Señor Rafael Guillermo Ferreyros Camnmock, ¡identificado con
Documento Nacional de Identidad N* 08261254, autorizado según poder
inscrito en la partida electrónica N* 11022332, asiento A0O00B, ¡del
Registro de Personas Jurídicas de Lima, y en la partida electrónica N”
11297022, asiento C00002, del Libro de Mandatos del Registro Público de
Hidrocarburos, respectivamente; con la intervención, en su condición de
garante corporativo.de Maple Resources Corporation, con domicilio en Cole
Ave. No. 2626, Suite 610, Dallas, Texas, United States of America,
debidamente representada por el señor Raymond J. Cochard, identificado con
Carné d3 Extranjería No. 000160086, en los términos y condiciones que

constan'en las cláusulas siguientes:

MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS
N LOTES 31-B Y 31-D

CLAUSULA PRIMERA =
1.1  PERUPEIRO y The Maple Gas Corporation del Perú, Sucursal Peruana,

y
=H=3==:

celebraron el, Contrato de Licencia para la Explotación de
Hidrocarburos Lotes 31-B y 31-D (en. adelante el “Contrato”), ubicados
en las provincias de Ucayali y Requena del Departamentó. de/Loreto y
en la provincia de Pachitea del Departamento de Huánuco, Zona de la
Selva Central del Perú el mismo que conforme a ley fuera aprobado por

Decreto Supremo N% 21-94-EM y elevado a Escritura Pública con fecha

> 7% A
S
NX
S

Cola

lotarios de Lina

Colegica

Lima

xi

SERIEBN2 "1800067 | - 5067

Xx Y

30 de marzo de 1994, ante Nofario Público de Lima Dr. Ricardo
Fernandini Barreda, e inscrito en la partida No. 6006949, Tomo 7,
Folio 277, del Libro! de Actos, Contratos y Derechos Petroleros del
Registro Público de Hidrocarburos. =
Mediante carta N* MG-LEGL-L-0143-05 de fecha 28 de Octubre de 2005,
Vel Contratista solicitó a PERUPETRO la modificación del Contrato, em

a a ñ / li y A AE
consideración a la subida de precios internacionales y efectos cony

S 2 A 4 4 a
los porcentajes de regalías que no tienen topes superiores, habiendo.
N

1. llegado a un acuerdo con PERUPETRO sobre dicha modificación. £
CLAUSULA SEGUNDA = z ES y
pt Interviene Maple Resources Corporation, para ratificar, en favor de,

The Maple Gas Corporation del Perú, Sucursal Peruana, la garantía
corporativa que aparece en el Anexo "D" señalada en el acápite 3.5%

del Contrato. =
CLAUSULA TERCERA. =

botar

Para efectos de reflejar lo establecido en las cláusulas precedentes, es

necesario introducir en sl Contrato modificaciones o agregádos al texto

Eo AS a e de = z Nx
contractual, manteniéndose vigentes y. sin modificación las demás cláusulas,

acápites, )] subacápites y anexos del Contrato no especificados en esti
cláusula.

Pe

$
h 5
Las Partes han acordado introducir en el Contrato las modificaciones ol

agregados que se indican a continuación:

Bota Agregar el acápite 1.53, el cual quedará redactado de la siguiente
manera:

“1/53 Fecha de Primera Modificación ==

A

gina

Coke

ES el 19 de marzo de 2007, fecka en que las Partes suscribieron:
la: primera Modificación del Contrato de Licencia para lay
Explotación de Hidrocarburos Lotes 31-B y 31-D, la misma que:

Vota

fue aprobada -por Decreto Supremo No. 002-2007-EM” =
ificar el literal b): del subacápite 8.2.1, que quedará redactado

A

a siguiente manera: S

y S

Cuando el valor de la canasta de petróleo crudo, sea mayor ax

) AU.S.$35.00/Barril, la fórmula será: y
S

Y = 2.0780 + 0.7692 * X = ES

Teniéndose presente que, en este caso, el porcentaje de regalía:

que el Contratista pagará, nunca será mayor de cincuenta port
AT ciento (50%) para el Lote 31-B y de treinta por ciento (30%)x
para el Lote 31-D.”

Para efectos de dar aplicación a las fórmulas establecidas em
los literales a) y b) de éste subacápite 8.2.1, *los términost

WY” y “X" se definen-como sigue: = =
Y: Porcentaje de regalía. ===- A
X: Valor absoluto del valor de la canasta de petróleo crudo".

Agregue usted, señor notario, lo que fuera de ley e inserte el Decreta
Supremo No. 002-2007-EM, el Acuerdo de Directorio de PERUPETRO No. 089-(
2005 y sírvase cursar los ¡partes correspondientes al Registro Público del
Hidrocarburos para su inscripción.

F ys e É
Lima, 19 de marzo de 2007 .
FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ
FIRMADO POR; TÁE MAPLE GAS CORPORATION DEL PERÚ, SUCURSAL PERUANA EL SEÑOR
/ RAFAEL GUILLERMO FERREYROS CANNOCK f=

S

FIRMADO as MAPLE RESOURCES CORPORATION EL SEÑOR RAYMOND J. COCHARD =
AUTORIZADA Ta MINUTA POR ROXANA GUZMAN PAREDES, REORRna INSCRITO EN EL

RESTE NO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO: 14439. =:
“INSERTO NUMERO UNO:
ENERGIA Y MINAS =

>»
Aprueban modificación ERE, en el Contrato de Licencia para Wa

Explotacion de Hidrocarburos en LoS: “Lotes 31:87 Y 31D. =
DECRETO SUPREMO N* 002-2007-EM

",

EL PRESIDENTE DE LA REPUBLICA
CONSIDERANDO: =:

Que, es política del Estado promover el desarrollo de las actividades

hidrocarburíferas, sobre la base de la libre competencia;

Que, mediante el Texto Único Ordenádo de la Ley Orgánica de Hidrocarburos,
aprobado mediante Decreto Supremo  N? 042-2005-EM, se regulan -las

actividades de hidrocarburos en el territorio nacional. : =

Que, mediante Decreto Supremo N* 21-84-EM, de fecha 30 de marzo de 1994, se
aprobó el Contrato de HÍcencia para la Explotación de Hidrocarburos en los

Lotes 31-B, 31-D, el que fuera suscrito entre PERUPETRO S.A. y The Maple

Gas pate del Perú, Sustezan Peruana;

Que, el ¡artículo 12%. del Texto Único Ordenado da la Ley Orgánica de
a, establece que los contratos, una vez aprobados y suscritos,
sólo pueden ser modificados por acuerdo escrito entre las partes, debiendo
dichas modificaciones ser aprobadas por Decreto Supremo refrendádo por los
Ministros de Economía y Fifanzas y de Energía y Minas “dentro del plazo.

establecido en el articulo 11% de la mencionada Ley; =

Que mediante. Carta N0 MG-LEGL-L-0143-05, de fecha 28 deloctubre de 2005,
The Maple Gas ES “del Perú, Sucursal Peruana, solicitó a PERUPETRO
S.A. la ¡modiglcación del Ese de Licencia para la Explotación de
Eco en los Lotes 31 - B Y 31 - D, en consideración al ¿incremento
“extraordinario del valor de la canada al que sejaplica la regalia, la cual
no tiene un popa” máximo establecido, generando un escalamiento ilimitado de

su porcentaje con negativos efectos para la economía y sostenibilidad de

las operaciones; >
Que, el Directorio de PERUPETRO S.A., mediante Acuerdo N* 089-2005, de
S fecha 2 de diciembre de 2005, aprobó el Proyecto de Modificación del
Mcontrato de Licencia para la Explotación de Hidrocarburos en los Lotes 31 -
B y 31 - D, a celebrarse entre PERUPETRO S.A. y The Maple Gas-Corporativo
del Perú, Sucursal Peruana, elgvándolo al . Poder Ejecutivo para su

consideración y respectiva aprobación; =

De conformidad con lo dispuesto en los numerales 8)-y 24):del Artículo 118%

de la Constitución Política del Perú y el Texto Único (Ordenádo de la Ley
: e ST
SERIEBN? 1300068 > / 5.168

da
DECRETA: 7

Varticulo 12.- De la aprobación de lá modificación del contrato. =

deme

Aprobar la Modificación del Contrato de Licencia para la Explotación di

Hidrocarburos en los Lotes 31-B y 31-D, aprobado por Decreto Supremo N* 21-

94-EM, para los fines referidos en la parte considerativa del present

Decreto Supremo, a celebrarse entre PERUPETRO S.A. y The Maple Ga

gia E Mt

Corporation del Perú, Sucursal Peruana.

Artículo 2%.- De la autorización para suscribir la modificación. =

hutorizar a PERUPETRO'S.A. a suscribir con The Maple Gas Corporation dell

AS

x Rerú, Sucursal Peruana, la Modificación del Contrato de Licencia para lax
$ Explotáción .
S artículo 1.
S Artículo 3%.- Del refrendo

) S El presente Decreto Supremo será refiendado [por el Ministro de Economía A
no Finanzas y por el Ministro de Energía y Minas. E
$ Dado en la Casa de Gobierno, en Lima a los dieciocho días del mes de enero

E

del año dos mil siete.
ALAN GARCIA PÉREZ

A

le tarir

Presidente Constitucional de la República

leotegia de Motari

> NY
É LUIS CARRANZA UGARTE = =í
= Ministro de Economía y Finanzas: e
= UAN VALDIVIA ROMERO = y
E $
Q x
9 iS
= 8

su conocimiento que en la Sesión-N* 23-2005, realizadá el día 0%

gira

de Dicielxbre del 2005, el Directorio adoptó el Acuerdo siguiente: =

S PRUEBAN ¡y PROYECTO DE MODIFICACION DEL CONTRATO DE LICENCIA PARA LA
3 EXPLOTACION DE HIDROCARBUROS EN LOS LOTES 31-B Y 31-D = i
e E ACUERDO DE O N“ 089 - 2005. X
$ San Borja, 02 de Diciembre del 2005. 7 == $
X Visto el Memorando N* CONT-GENE-1770/2005, de 28 de Noviembre del, 2005, por
X el que se solicita la aprobación del Proyecto de Modificación del Contratos )
$ de Licencia para la Explotación de Hidrocarburos en los Lotes 31-B y 31-00
Y Ñ
U ÉS Considerando: = =$
X Que, por Decreto Supremo N* 21-94-EM,/de 30 de Marzo de 1994,-se aprobó el
i Contrato de Licencia para la Explotación de Hidrocarburos en los lotes 31 1
> = B y 31 - D, el mismo que fuera suscrito entre PÉRUPETRO S.A. y The Maple
E Gas Corporation del Perú, Sucursal Peruana; = £ z
y Que, mediante Carta (N* MG-LEGL-L-0143-05, de 28 de Octubre del 2005, net

Ss A
Maple Gas Corporation del Perú Sucursal Peruana, solicitó a' PERUPETRO S.A.

As z /
SS
N

Z ==

la modificación del Contrato de Licencia para la Explotación de

Hidrotarburos en los Lotes 31-B y 31-D, en consideración al “incremento
/

extraordinario del valor de la canasta al que se aplica la regalía,- la

misma, que no aa un tope máximo establecido, El que genera el?

escalamiento ado del porcentaje de regalía, con efecto negativo a la

económía y sostenibilidad de las operaciones.

Que, el Aftículo 12% del Texto Único Ordenado de la Ley NP? 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No 042-2005-EM,

dispone que los Contratos, una vez aprobados y suscritos, sól6 podrán ser

modificados por acuerdo escrito entre las partes; y, que las modificaciones

serán Apropadan por Decreto Supremo, refrendado por los Ministros de

Economía y Finanzas y de Energía y Minas dentro del plazo establecido en el

Artículo 11% de la mencionada ¡Ley; =
Que, habiendo Ilegalo las partes a un acuerdo, respecto a la- modificación
solicitada, la Comisión de Trabajo de PERUPETRO S.A. ha elaborado el
JnEormes, Técnico-Legal N* GFNE-1752-2005,en el que se concluye que el
Proyecto de Modificación del Contrato de Licencia para la Explotación de
Hidrocarburos en los Lotes 31-B y 31-D, se ha efectuado de conformidad con
lo dispuesto en el Texto Único-Ordenado de, la Ley N* 26221, Ley Orgánica de
drocarburos, aprobado por Dewreto Supremo N* 042-2005-EM; que, ¡se adecua

al contexto internacional actual de precios de la industria del petróleo; y

que, desde el punto de vista técnico, emm y legal, resulta procedente

que el Directorio apruebe dicho Proyecto” ==

De conformidad con el Artículo 44% del Estatuto “SocÍal de PERUPETRO S.A

El Directorio, por unanimidad;

ACORDÓ:
io Aprobar el Proyecto de Modificación del Contrato de Licencia para la
Explotación de Hidrocarburos en los Lotes 31-B y 31 - D, para los

fines a que se refiere la parte corsiderativa del presente Acuerdo, a
celebrarse entre PERUPETRO S.A. y¡The Maple Gas Corporation del Perú,
Sucursal Peruana; así como, el Broyecto del Decreto Supremo que

aprobafía la mencionada Modifigación, los que se adjúntan al presente

Acuerdo y forman parte integrante de mismo. >
2 Elevar al señor Ministro de Buera y Minas los Proyectos de Decreto
Supremo y de Modificación del Contrato de Licencia, referidos en el
numeral 1. precedente, para su correspondiente trámite de aprobación.
e Autorizar “al Gerente General de PERUPETRO S.A., a suscribir la
Modificación y “indicada en el numeral 1. que antecede, una vez que

( se haya expedido el respectivo Decreto Supremo.

"

4. Exonerar al a Acuerdo del trámite de lectura y aprobación de
Acta =:

Lo que, transcribo a usted para su conocimiento y demás fines.
San Borja, 02 de Diciembre del 2005. =

A continuación siguen dos firmas ilegibles.
/ z

ds

pS
SERIEBN2 1300069 / 5069

lu]
m
pe
[5%
E
y)
p
o
a
jo]
pe
H
la]
a
cr
o
5]
pe
o

,
mu
1Sl
E
8
ty
Ll
El
E
o
Mn
>
"

Isabel Tafur Marin.- Secretaria General.
OTRO INSERTO.- TRADUCCION OFICIAL =

LILIANA IBAÑEZ M. ==
TRADUCTORA PUBLICA JURAMENTADA = =.

1

Vetarios

Miguel Dasso $ 126, of. 301 - Lima 27, Perú =
V
TRADUCCION OFICIAL N*% 454-07 =

Bin de

FIRMA Y SELLO DE LILIANA IBAÑEZ MALAGA.- TRADUCTORA PUBLICA JURAMENTAD.
RREG - J.V.T. N% 30.4 UN SELLO EN RELIEVE
SELLO DEL ESTADO DE TEXAS =
EL ESTADO “DE TEXAS
SECRETARIA DE ESTADO

S
x

YO, ROGER WILLIAMS, SECRETARIO DE ESTADO DEL ESTADO DE TEXAS, CERTIFICO PO
EL” PRESENTE QUE, CONFORME LO DEMUESTRAN LOS REGISTROS QUE OBRAN EN EST;
OFICINA,
CAROLYN FRANKLIN =

ES
S
A
$
S
$

Colegio a

FUE DESIGNADA NOTARIA PUBLICA DEL ESTADO DE TEXAS POR EL PERIODO QUE S
INICIA EL 9 DE OCTUBRE DÉ 2005 Y FINÁLIZA EL 9 DÉ OCTUBRE DE 2009%-=:
= (Firma)

tarios de Lima

ole gio de Notarios de Pina

Cotigio de Mon

Y

Votarios de Luna

e

etgie dolo

Coltg

p
p
ma
pe
á
y
o
o
El
á
E
sl
5
H
E
E
Z
al
1"

=Quien desempeña el cargo de SECRETARIO DE ESTADO lor TEXAS ==

N. de Orden 781 N. de Actuación 4

Votacios de Lana

N. de Tarifa 22 - c Derechos Percibidos S/C 8Q.00 $
HOUSTON, 02 de Febrero de 2007 = $

X  (Fixma) >
Á Eduardo Rivoldi Nicolini S
YX cónsul General del Perú = MN
Ñ (3 timbres consulares) = S
x (3 sellos consulares) = c Xx
Y (SELLO) = e == - ZW :
3 MINISTERIO DE RELACIONES EXTERIORES = E de]
» e DIRECCION GENERAL DE ASUNTOS CONSULARES E
Y EEGALIZACION == S

N* 173822
N

_ hidrocarburos producidos en los lotes 312B y 31-D (la “Primera Modificación
> Ñ ; y

Ls NE SN
Dirección de Trámites Consulares =

11

N

Se legaliza de a que antecede del sr.
EDUARDO RIVOLDI NICOLINI o
SIN JUZGAR El CONTENIDO DEL DOCUMENTO

(Firma)
Virgilio Z. Arenaza Pickmans
Departamento de Legalizaciones =:
Dirección de Trámites Consulares =
LEGANIZACIONES =
REPUBLICA DEL PERU =

Ministerio de Relaciones Exteriores del Perú =

+ S :
(Sello del Ministerio de Relaciones Exteriores del Perú)
Lima, 07 de febreró de 2007
MAPLE RESOURCES CORPORATION =

"

Resolución del único director de la Compañía, adoptada con arreglo a sus

documentos de organización

El suscrito, único directór de Maple Resources Corporation, una compañía de

Delaware (la “Compañía”) conforme a las disposiciones de ley aplicables y

según lo permitido por los documentos constitutivos de persona jurídica de
y

xa Compañía, mediante la presente adopto las siguientes resoluciones qúe

surtirán efecto a partir del 19 de enero de 2007: = .

POR CUANTO: la Compañía es una de las partes del Contrato de Licencia para
la Explotación de Hidrocarburos en loB Lotes 31-B y 31-D, suscrito por y

S

Y) y
entre “The Maple Gas Corporation del Pérú, Sucyrsal Peruana (la “Sucursal”), x
y

Perupetro S.A. y el Banco Central de Reserva del'Perú el 30 de marzo de
dez

1994 (el “Contrato de Licencia”); =

as (
POR CUANTO: la Compañía es el garante corporativo, de la Sucursal en el
Ss

contrato de Licencia; a

POR CUANTO mediante Decreto, Supremo 002-2007-EM, el Gobierno-Peruano ha
»)
aprobado la suscripción de una modificación al Contrato de Licencia cuyo

objeto es aplicar un límite máximo a la regalía pagadera respecto de los

del Contrato de Licencia”); =

POR CUANTO: ¡pao parte de la Primera Modificación del Contato de Licencia,

la Compañía debe ratificar la garantía corgórativa otorgada a La sucursal

en el Contrato de Licencia; =

POR CUANTO: “la Compañía está deseosa de ratificar la garantía corporativa
otorgada a la Sucursal en el Contrato de Licencia y suscribir la Primera

Modificación del Contrato de Licencia;

POR CUANTO: la Compañía está interesada en designar OS para que
Y

L
actúen como Secretarios de la Compañía en el país del Perú;
POR CUANTO; la Compañía está dispuesta a designar al Sr. Rex W. Canon,
identificado con Carné de Extranjería del A Bo 000193996 y al Sr. Rafael

/ E

Guillermo Ferreyros Cannbck, idemtificádo ' con Documento Nacional de
1 1
/ Nx
pes S
7 ee
a WN) SERIEBN? 1300070 > E 3078

iz

ES Rentidad del Perú (DNI) N% 08261254, para que actúen individualmente como
ES

> >= «Secretarios de la Compañía en el país del Perú; =
20 -Dy SÍ POR LO TANTO, SE RESUELVE: =

Ratificar la garantía corporativa otorgada a la Sucursal bajo el

s . sun A ol y
Contrato de Licencia y suscribir la Primera Modificación del Contratq(

de Licencia; =

AS

Designar al Sr. ¡Rex W. Canon y al Sr. Rafael Guillermo Feryeyros
/ —

Cannock como Secretarios de la Compañía en el país del Perú. En dichax

= »
calidad, el Sr. Canon y el Sr: Ferreyros estarán legalment

S > habilitados, " individualmente, para emitir certificados >
S declaraciones juradas en representación de la Compañía ante las
SS instituciones privadas y públicas del Perú;

Ñ 3 Otorgar poderes” Plenos y súficientes al Sr. Rafael Guillermal
S Ferreyros Cámiock y al Sr. Raymond Y. Cochard, identificado con Carné
NN /de Extranjéría del Perú N“ 000160086,| para que cualquieralde ellos:
S individualmente, Y adopte cualquier Y tegda acción en nombre NS
MN represéntáción de lá “Compañía, ratifique la -garaítía corporativa,
ES y otorgada la la Sucursal en el Coftrato de Licencia, suscriba y otorgue
Y la Priméra Modificación del Contrato de Licencia e inscriva la
R presente resolución en el Registro Público Peruano, ingltyendo la?

o , A AN L S
suscripción de cualesquier documentos necesarios para llevar a cabo

pl Z
dicha acción, y adopte cualquier acción [posterior que cualquiera dex
0 E

ellos juzgue necesaria o apropiada para lograr el propósito -general'
el /

de las- resoluciones precedentes. La firma de cualquiera de estas. do

Nara Paleg,

personas “se considerará como evidencia » concluyente de dicha

da autoridad. = >
o Declarar, y aceptar que cualquier y toda ¡acción adoptada hasta el
E y ¡omento o en lo sud sivo por el Sr. Rex W. Canon o el Sr. Rafael
hr 5 Ghiillermo Ferreyros Cannock o el Sr. Raymond J. Cochaxrd dentro. de losh
N inos de las resoluciones precedentes es por la presente
> Ñ , ratificada, confirmada, autorizada y aprobada como un acto y hechoi
Ro de la Compañía. S a En
Y Ñ EN FE DE LO CUAL, el suscrito adopta las resoluciones antes mencionadas EonE
< efecto a partir de la fecha señalada en primer término en la introducción. <
Y (Firmado) = == x
$ Jack W. Hanks = S
$ Unico Director ze

¿ EERIPEICACIÓN =

x [ESTADO DE TEXAS

s S CONDADO DE DALLAS =

>
Este documento fue suscrito ante mi el 26 de enero de 2007 por Jack W

Hanks, a quien conozco como el Director de Maple Resources Corporation.

AS
S
AS

Firmado: Carolyn Franklin Notario Público-del Estado de Texas. =

CAROLYN FRANKLEN

SS
MI COMISION EXPIRA =
El 9 de octubre de 2009

Mi comisión expira el noveno (99) día de octubre de 2009
LA INFRASCRITA TRADUCTORA PUBLICA JURAMENTADA CERTIFICA QUE LA PRESENTE
TRADUCCION ES FIEL/Y CORRECTA DEL TEXTO ORIGINAL EN IDIOMA INGLES ADJUNTO.
ESTA/ TRADUCCION NO DEBE INTERPRETARSE COMO RECONOCIMIENTO DE LA
AUTENTICIADA DEL DOCUMENTO TRADUCIDO.
a FE DE LO CUAL, FIRMO Y SELLO EN LIMA, A LOS 19 DIAS DEL MES DE FEBRERO
DE 2007 =

SELLO QUE DICE: LILIANA IBAÑEZ MALAGA.- TRADUCTORA PUBLICA JURAMENTADA .-
REG - J.V.TÍ N% 30.- UNA FIRMA ILEGIBLE.
INSERTO NUMERO DOS: TRANSCRIPCION

COPIA CERTIFICADA N*. 205874 =: =
Var FERNANDINI BARREDA; ABOGADO - NOTARIO DE LIMA.=
CERTIPFICoO.- QUE HE TENIDO A-LA VISTA EL LIBRO DENOMINADO:
LIBRO DE ACTAS DE DIRECTORIO N”. 07, PERTENECIENTE A: PERUPETRO “S.A., EL
MISMO QUE SE ENCUENTRA DEBIDAMENTE LEGALIZADO POR ANTE EL NOTARIO DE LIMA
DOCTOR RICARDO FERNANDINI BARREDA, CON FECHA 03 DE ENERO DE 2007, LIBRO
DEBIDAMENTE REGISTRADO BAJO EL NUMERO 54684, Y HE CONSTATADO QUÉ APARECE
LA SIGUIENTE . CONSTANCIA NOTARIAL Y ES COMO SE TRANSCRIBE: SE DEJA
CONSTANCIA QUE EL LIBRO ANTERIOR DE ACTAS DE DIRECTORIO N” 06, LEGALIZADO

AS
CON FECHA 05/01/2006, REGISTRADO BAJO EL N” 52589 SE EÑCUENTRA O

DEL FOLIO 01 AL 2231, HABIENDO INUTILIZADO DEL 2232 AL 2300, DE LO QUE EL
LIBRO a QUEDADO CÉRRADO; DOY FE EN LIMA, A LOS _TRES DIAS DEL MES DE ENERO
DEL 200%. FIRMA RICARDO FERNANDINI BARREDA- NOTARIO DE LIMA, UN SELLO
NOTARIAL .- Y BE CONSTATADO 20 A FOJAS 281 A LA 327, APARECE PESA LA
SESION DE DIRECTORIO N” 03-2007, 08 FECHA 09 DE FEBRERO DE 2007, CUYO TENOR
LITERAL _EN SU PARTE PERTINENTE ES COMO SE TRANSCRIBE: =
SESION DE DIRECTORIO N*. 03-2007 EE

EN LA CIUDAD DE LIMA, SIENDO LAS 17:00 HORAS DEL DIA VIERNES 09 DE FEBRERO
DEL 2007 SE REUNIERON EN LA SALA DEL DIRECTORIO DE PERUPETRO S.A., LOS
SEÑORES DIRECTORES: DANIEL SABA DE ANDREA, PRESIDENTE, LUIS ORTIGAS
CUNEO, JOSE ABRAMOVITZ DELMAR Y GUSTAVO NAVARRO VALDIVIA; EL GERENTE
GENERAL, ING. JOSE CHAVEZ-CACERES; Y, LA SECRETARIA GENERAL
MARINA. ==== E

ISABEL TAFUR

EL DR. ALBERTO QUIMPER HERÑERA, EXCUSO SU PARTICIPACION, EN LA PRESENTE
SESION, POR RAZONES DE TRABAJO. =
CON EL QUORUM REGLAMENTARIO | EL PRESIDENTE ABRIO bA SESION. =
APROBACION DE ACTAS:

.MEMORANDO N”: PRES-015-2007, ACCIONES DE PERSONAL EN LA ORGANIZACIÓN
!)

DE PERUPETRO S.A.:

SS a
Á

y bie so
0 SERIE B 1300071 a 5071

2 DR. DANJEL SABA, SÓLICITO PASAR/ A SESION RESERVADA, POR LO QUE (SE
SETIRARON DE LA SALA DE SESIONES, EL ING. JOSE CHAVEZ Y LA DRA. ISABEL _

A CONTINUACION, REINGRESARON A LA SALA DE SESIONES EL GERENTE GENERAL Y LAY
SECRETARIA GENERAL. = > Si
EL PRESIDENTE INFORMO QUE CONFORME A. LA PROPUESTA, CONTENIDA "EN EL
MEMORANDO N" PRE-015- 207, DE 08 DE FEBRERO DEL 2007, QUE SE HABIA TRAIDQÍ
FUERA DE AGENDA SE APROBARON LAS ACCIONES DE PERSONAL —EN LA ORGANIZACIÓN:

DE PERUPETRO S.A., SIGUIENTES: =

NOMBRAR AL INGENIERO CARLOS EDGAR _NIVES SUAREZ, EN EL CARGO D:
O GERENTE GENERAL /DE PERUPETRO S.A., a PARTIR DEL DIA 13 DE FEBRER

y

y le Leña Elegí

DEL 2007. =
NOMBRAR AL INGÉNIERO JOSE EDUARDO CHAVEZ CACERES, EN EL CARGO DEl
GERENTE DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCION AMBIENTA!
Y COMUNIDADES, A PARTIR DEL 13 DE FEBRERO DEL 2007. Ze
NOMBRAR AL INGENIERO JOSE ANTONIO” COZ CALDERON, EN EL CARGO D:
GERENTE DE CONTRATOS, A PARTIR DEL DIA +13 DE FEBRERO DEL 2007. =
NOMBRAR. AL INGENIERO” PEDRO SÁMUEL ARCE CHIRINOS, EN EL /CARGO se

> GERENTE DE ADMINISTRACION, A PARTIR DEL DIA SIGUIENTE
DEL ACUERDO RESPECTIVO.
NOMBRAR AL SEÑOR MILTON UBALDO RODRIGUEZ CÓRNEJO, EN EL CARGO DE JEF
DE LA DIVISION DE TECNOMÓGIAS DE INFORMACION Y PRESUPUESTO, A PARTIR

DEL DIA SIGUIENTE DE LA FECHA DEL'AQUERDO- RESPECTIVO.

ENCARGAR “AL ING. PEDRO SAMUEL ARCE CHIRINOS, LA JEFATURA DE LA;

DIVISION /DE RECURSOS! HUMANOS Y DESARROLLO-DE. PERSONAL, EN ADICION A?

SUS FUNCIONES DE GERENTE DE ADMINISTRACION, A PARMTR DEL DIA,

SIGUIENTE ¿DE LA FECHA DEL ACUERDO RESPECTIVO. ===

EN TALASENTIDO, LOS DIRECTORES; ADÓBTARON EL ACUERDO SIGUIENTE: ==

ACCIONES DE PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO S.A.

DIRECTORIO NO. 015-2007

A

1

Cobegia de Hola

El
1
pl
ll
1]
e
15%

1]

S
S
S
Y
x
$
Xx
S
S
y
xX

olegio de
Colegio dla

SS ACUERDO
y SAN BORJA, 09 DE PRO DEL 2007 A

Á VISTO EL _AEMORANDO NO. PRES-015-2007, DE 08 DE-FEBRERO DEL 2004, POR EL QUEZ
$ SE SomBÍS A CONSIDERACIÓN DEL DIRECTORIO LA APROBACIÓN DE ACCIONES DES
Á PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO S.A.; Y, =

Y CONSIDERANDO: =

S QUE, El ARTÍCULO 44% DEL ESTATUTO SOCIAL DE PERUPETRO S.A., SEÑALA QUE ELN
S

Y

Ñ

S

S

DIRECTORIO TIENE TODAS LAS FACULTADES DE GESTIÓN Y DE adn LEGAL
NECESARIAS PARA LA ADMINISTRACIÓN DE PRRUPETRO S.A” DENTRO DE SU OBJETO,
CON EXCEPCIÓN DE LOS ASUNTOS QUE LA LEY O EL ESTATUTO ATRIBUYAN Ed LA JUNT

o

GENERAL;

hblarias de Lora

QUE, MEDIANTE ACUERDO “DE DIRECTORIO NO. 014-2007, DE 09 DE FEBRERO BEDS
2007, SE APROBÓ EL NUEVO REGLAMENTO DE ORGANIZACIÓN Y FUNCIONES a ROF AN
PERUPETRO S.A., DEBIDO A LA NECESIDAD DE MODIFICAR LA ESTRUCTURAS
ORGANIZACIONAL DE PERUPETRO S.A. QUE, ENTRE OTROS, INCLUYE LA CREACIÓN DE

ES /)]
E S
LA GERENCIA DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y
COMUNIDADES, Y DEALA DIVISIÓN DE RECURSOS HUMANOS Y O DE PERSONAL;
QUE, SE HACE NECESARIO EFECTUAR DIVERSAS ACCIONES DE PERSONAL EN LA
ORGANIZACIÓN DE PERUPETRO S.A., QUE COADYUVEN AL CUMPLIMIENTO DEL OBJETO
SOCIAL: DE PERUPETRO Ss. MA; »

A > x P
QUE, LA DIVISIÓN -DE ASESORÍA JURÍDICA HA EXPRESADO SU OPINIÓN FAVORABLE, A
8,

TRAVÉS DE LA VISACIÓN DEL MEMORANDO NO. PRES-015-2007;_
DE CONFORMIDAD CON EL ARTÍCULO 44” DEL/ESTATUTO SOCIAL DE PERUPETRO S.A.;
EL DIRECTORIO, POR UNANIMIDAD; = , A
ACORDÓ :

a APROBAR LAS ACCIONES DE PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO
S.A., SIGUIENTES: = a
A. NOMBRAR AL INGENTERÓ CARLOS EDGAR VIVES SUÁREZ, EN EL CARGO DE
GERENTE GENERAL DE PERUPETRO S.A., A PARTIR DEL DÍA 13 DE FEBRERO DEL

Y 2007. = ==

E. NOMBRAR AL INGENIERO JOSÉ EDUARDO CHÁVEZ CÁCERES, EN EL CARGO Es
GERENTE DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL
Y COMUNIDADES, A PARTIR DEL 13 DE FEBRERO, DEL 2007. =
(El NOMBRAR AL INGENIERO JOSÉ ANTONIO COZ CALDERÓN, EN EL CARGO DE
GERENTE DE CONTRATOS, A PARTIR DEL DÍA 13 DE FEBRERO DEL 2007.
D. NOMBRAR Ad INGENIERO PEDRO SAMUEL ARCE CHIRINOS, EN EL CARGO DE
GERENTE DE ADMINISTRACIÓN, A PARTIR DEL DÍA SIGUIENTE DE LA FECHA DEL
PRESENTE ACUERDO. = =

E. NOMBRAR PE SEÑOR: MILTON, UB2MÍ,DO RODRÍGUEZ CORNEJO, EN EL CARGO DE JEFE
DE LA DIVISIÓN DE TECNOLOGÍAS DE INFORMACIÓN Y PRESUPUESTO, A PARTIR

DEL DÍA SIGUIENTE DE LA FECHA DEL PRESENTE ACUERDO.

2 ENCARGAR AL ING. PÉDRO SAMUEL ARCE CHIRINOS, LA JEFATURA DE LA
DIVISIÓN DE RECURSOS [HUMANOS Y DESARROLLO DE PERSONAL, EN ADICIÓN A

y SUS FUNCIONES DE GERENTE DE ADMINISTRACIÓN, A pcia DEL DÍA
SIGUIENTE.DE LA FECHA DEL PRESENTE ACUERDO. =

3.  'LAS' FUNCIONES DE LA DÍVISIÓN DE PROTECCIÓN AMBIENTAL Y COMUNIDADES,

SERÁN ASUMIDAS DE MANERA. PROGRESIVA POR LA GERENCIA DE PROYECTOS

— ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y COMUNIDADES; LA
! TRANSFERENCIA CORRESPONDIENTE DEBERÁ CULMINAR EN EL MES DE AGOSTO DEL
20077
ENCARGAR A LA ADMINISTRACIÓN SE A ADOPTEN LAS ACCIONES QUE
CORRESPONDAN, A FIN DE DAR CUMPLIMIENTO A LO ESTABLECIDO EN EL
PRESENTE ACUERDO.

2 EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACIÓN DE

ACTA.

LO QÚE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMÁS FINES.
SAN BORJA, 09 DE FEBRERO DEL 2007 ==:

W + + SIENDO LAS 20.45 HORAS, SE LEVANTO LA SESION.
Be te
A CONTINUACION APARECEN SEIS FIRMAS ILEGIBLES.

—
SERIEBN? 1390072 5072

A2I CONSTA DEL ACTA QUE HE TENIDO A LA VISTA A LA QUE ME REMITO EN CASO
CESARIO. A SOLICITUD DE PARTE INTERESADA EXPIDO LA PRESENTE COPIA
ERTIFICADA DEBIDAMENTE CONFRONTADA DE ACUERDO A LEY, LA MISMA QUE SELLO,
RUBRICO Y FIRMO EN LA CIUDAD DE LIMA, A 19 DEL MES DE MARZO DE DOS MIL

SIETE. ==
CONCLUSION:
HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIFICAN DECLARANDO

HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE '
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE B á
N* 1300066 Y CONCLUYE FOJAS DE NUMERO DE SERIE B N* 1300072

4
Colig

Cofigió de Notabios ee Loma

5d

17

A CARLOS EDGAR VI

FIRME EL: MARZO 10,20? Í

POR THE MAPLE GAS CORPORATION DEL PERÚ, SUCURSAL PERUANA y

'ERREYROS CANNOCK %,

FIRME EL: 17/03/02 2 hs ne

RAYMOND J. COCHARD 17/e>/oF

CONCLUYE EL PROCESO DE FIRMAS EL: DIECINUEVE DE MARZO DEL AÑO DOS MIL SIETE.
la Esgrijura Públ ue corre

) Feñandini Barreda
etário de Lima

signo y firmo. — Fcarbajal

En Lima, 70 va. 2007 y
SUNARP ANOTACION DE INSCRIPCION

ZONA REGISTRAL N” IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N? : 2007-00157225
Fecha de Presentación E 21/03/2007

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASIENTO
MODIFICATORIA DE CONTRATOS 06006949 A00003

Derechos S/.1,380.00 con Recibo(s) Numero(s) 00016171-06 00019713-07.
LIMA, 09 de Abril de 2007

SUNARP

OPSUNTNDENCIA NACIONAL
BLOS KEGÍSTROS PUBLICOS

Zona Registral N* /X - Sede Lima

Sub Gerencia de Diarlo y
Mi e S

SUNARP ZONA REGISTRAL N* IX SEDE

OFICINA REGISTRAL
ME N' Partida: 06006949

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
THE MAPLE GAS CORPORATION DEL PERU SUCURSAL PERUANA

REGISTRO DE PERSONAS JURÍDICAS

RUBRO : CONSTITUCIÓN

AQ0003

MODIFICACION DE CONTRATO (AS. 3,8. 277, tM. 7);

Por ESCRITURA PÚBLICA del 19/03/2007 otorgada ante NOTARIO FERNANDINI BARREDA RICARDO en la

cludadde LIMA comparecen:

+  PERUPETRO representada por Carlos Edgar Vives Suarez en calidad de Gerente General

+ THEMAPLE GAS CORPORATION DEL PERU SUCURSAL PERUANA representada por Rafael Guillermo
Ferreyros Cannock en calidad de Representante legal (as. A-00011 de la partida 11022332 Registro de
Personas Juridicas de la Z.R. N* IX - Sede Lima)

+ MAPLE RESOURCES CORPORATION representada por Raymond J. Coohard en calidad de Apoderado
(as. A-00001 de la partida 1187289 Registro de Personas Jurídicas de la ZR. N* IX - Sede Lima)

Para modificar el CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS LOTES 31.B Y

31.D (inscrito en el asiento 3, folio 277 del tomo 7)

Las partes han acordado introducir en el Contrato las modificaciones o agregados que se indican:

+ Agregar en el acápite 1.53 el cual quedará redactado de la siguiente manera: Fecha de Primera
Modificación: Es el 19.03.2007 fecha en que las partes suscribieron la primera modificación del contrato de
licencia para la explotación de hidrocarburos Lotes 31,b y 31.D la misma que fue aprobada por D.S. 002-
2007-EM.

+ Modificar el literal b) del subacápite 8.2.1 que quedará redactado: Cuando el valor de la canasta de petróleo
crudo sea mayor a US$ 35.00/barril la fórmula será Y=2.0780+0.7692*X.....

El título fue presentado el 21/03/2007 a las 01:38:09 PM horas, bajo el N" 2007-00157225 del TomoDiario

0485.Derechos S/.1,380.00 con Recibo(s) Numero(s) 00016171-08 00019713-07.- Lima, 09 de abril de

2007**

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97-SUNARP
